IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ADRIAN VINSON, pro se ca
*
Petitioner *
*
V. * Civil No. PJM 18-1407
* (Related to Criminal No. PJM 16-248-03)
UNITED STATES OF AMERICA $
*
Respondent *
*
MEMORANDUM OPINION

 

By Memorandum Opinion and Order dated July 1, 2019, the Court denied Petitioner Adrian
Vinson’s Motion to Vacate or Correct Illegal Sentence, filed pursuant to 28 U.S.C. § 2255 (ECF
Nos. 245, 246). By oversight, the Court neglected to address the matter of a Certificate of
Appealability per 28 U.S.C. § 2253(c)(2).

Rule 11(a) of the Rules Governing § 2255 Cases provides that the district court “must issue
or deny a certificate of appealability when it enters a final order adverse to the applicant.” A
certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating
that reasonable jurists would find that any assessment of the constitutional claims by the district
court is debatable or wrong, and that any dispositive procedural ruling by the district court is
likewise debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,
529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

The Court has considered the record and finds that Petitioner has not made the requisite

showing. He asserted that his attorney provided him with ineffective assistance in violation of
Strickland v. Washington, 466 U.S. 668 (1984). His claim, rooted in factual and not legal disputes,
was wholly without merit and failed to satisfy the pertinent “reasonable jurists” standard.

Accordingly, the Court declines to issue a certificate of appealability.

A separate Order will ISSUE.

Is/
eo ER J. MESSITTE
UNIKED STATES DISTRICT JUDGE

 

July 2, 2019

he
